Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed January 16, 1980, upon his adjudication as a youthful offender, the sentence being probation for a period of five years, one condition of which was the service of 60 days’ intermittent imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by deleting therefrom the condition that defendant serve 60 days’ intermittent imprisonment. As so modified, sentence affirmed and case remitted to the County Court, Nassau County, for further proceedings in accordance herewith and pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Titone and Lazer, JJ., concur.